Notice of Allowance

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2022, 03/08/2022, and 04/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Applicant arguments filed on 04/28/2022 with respect to the reference as applied to claim 1 is persuasive. The combination of elements as set forth in independent claim 1 is not disclosed or made obvious by the prior art of record. Especially, it would not have been obvious to an ordinary skill artisan, absent impermissible hindsight gleaned from the present application, to modify the disclosure of Park to provide the claimed arrangement of the deodorizer and the storage bin as presented in claim 1; as such provision is not disclosed in the prior art of record, and such provision would require a substantial reconstruction and redesign of the elements shown in Park.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763